NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 18, 2020
                              Decided November 20, 2020

                                         Before

                      DIANE S. SYKES, Chief Judge

                      MICHAEL S. KANNE, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

No. 19-3416

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Indiana,
                                                  Evansville Division.

      v.                                          No. 3:18-CR-0064-001

ANTONIO D. WATT,                                  Richard L. Young,
    Defendant-Appellant.                          Judge.

                                        ORDER

       Antonio Watt pled guilty to being a felon in possession of a firearm, in violation
of 18 U.S.C. § 922(g)(1), and he was sentenced to 57 months in prison. Watt appeals his
within-guidelines sentence. He argues that because he used the firearm in self-defense,
the district court erred in determining that he used it “in connection with another felony
offense” and increasing his offense level under U.S.S.G. § 2K2.1(b)(6)(B). But Watt’s plea
agreement included a broad appellate waiver. Because there is no merit to his argument
that the waiver does not apply to this sentencing challenge, we dismiss the appeal.

    Watt stipulated to the following facts in his plea agreement: In June 2018, a
woman called 911 to report that she heard two shots fired in her apartment complex,
No. 19-3416                                                                       Page 2

where her children were playing. She stated that her husband saw a man holding a
“black pistol” and standing near a white car with the license plate “JJWATT.” When
police officers arrived, they found Watt standing near a car matching the caller’s
description and confirmed that it was registered to Watt. Another resident told the
officers that, after hearing gunshots, he saw a different “car with Hispanic males”
leaving the apartment complex. When Watt consented to a search of his car, officers
found a 9mm pistol, ammunition, and a shell casing. Officers also found two shell
casings from the pistol in front of a nearby stairway. Watt was arrested, and he told
police that he knew he was prohibited from possessing a firearm because of previous
felony convictions. Watt explained that he had been in a “verbal altercation” with the
Hispanic men seen leaving the complex.

      Watt’s plea agreement also included a “blanket” waiver of his right to appeal “on
any ground” “all provisions of the guilty plea and the sentence imposed.” The waiver
applied regardless of the sentence imposed, including if the court sentenced him “to a
sentence higher or lower than any recommendation of either party, regardless of the
defendant’s criminal history or how the sentence is calculated.”

        The plea agreement did not include a specific sentence. The parties agreed that
Watt’s base offense level was 20 under U.S.S.G. § 2K2.1(a)(4) and that he should receive
a three-level reduction for acceptance of responsibility. But they explicitly “reserve[d]
the right to present evidence and arguments” to the district court on whether Watt used
the firearm in connection with the felony offense of criminal recklessness, which would
earn him a four-level increase for the special offense characteristic in U.S.S.G.
§ 2K2.1(b)(6)(B).

        At the combined change-of-plea and sentencing hearing, the district court first
adjudged Watt guilty. During the Rule 11 colloquy, see FED. R. CRIM. P. 11(b), Watt
testified that he had ongoing “disagreements” with some of his neighbors and that,
when they approached him with firearms in June of 2018, he “defended” himself by
firing two shots in the air, getting them “to leave [him] alone.” Watt also confirmed that
he understood that the sentencing stipulations in his plea agreement were
“recommendations” and “not binding on the court.” Finally, the district court read the
appellate waiver in the plea agreement and explained that it meant Watt was “giving
up or waiving [his] right to appeal the conviction and sentence.” Watt confirmed that he
understood and agreed to the waiver.
No. 19-3416                                                                        Page 3

        The district court then turned to sentencing. It first reviewed the presentence
investigation report prepared by the U.S. Probation Office, which concluded that the
guidelines range for Watt’s sentence was 57 to 71 months based on an offense level of 21
and Watt’s category IV criminal history. The calculation included a four-level increase
under § 2K2.1(b)(6)(B), because, by firing the gun in his apartment complex, Watt used
the firearm in his possession in connection with the felony offense of criminal
recklessness, in violation of Ind. Code § 35-42-2-2.

       The district court heard argument on the offense-level increase. Watt had
objected to it in his sentencing memorandum, arguing that it was inappropriate because
he had “not admitted and was not convicted of another felony in connection with
possession of the firearm at issue in this case.” Watt reiterated this objection at
sentencing and further argued that he shot the gun in self-defense against the “Hispanic
males” thus “negat[ing]” any felony. But the district court concluded that the four-level
increase applied, finding by the preponderance of the evidence that Watt “discharged
the weapon twice at the apartment complex into the air with children present.” Watt
was sentenced to 57 months in prison.

        Watt appeals only the district court’s decision to apply U.S.S.G. § 2K2.1(b)(6)(B),
arguing that because the government failed to show that he did not act in self-defense,
any felony connected to his use of the gun was “negat[ed].” Before considering the
merits, however, we must assess whether Watt’s appellate waiver forecloses his appeal.
An appellate waiver “stands or falls with the plea agreement itself, so if the agreement
is valid and enforceable, the waiver is too.” United States v. Haslam, 833 F.3d 840, 844
(7th Cir. 2016). Watt does not argue that his guilty plea was not knowing and voluntary,
and he does not seek to withdraw it. And he cannot contest the appellate waiver
without challenging the entire agreement. See United States v. Whitlow, 287 F.3d 638, 640
(7th Cir. 2002). He must give up the benefits he received if he wants to deprive the
government of the benefit of its bargain. Id.; United States v. Hare, 269 F.3d 859, 860–61
(7th Cir. 2001). Nor does he contend that there are “exceptional” circumstances present
that would permit us to review his sentence notwithstanding a waiver.
See, e.g., United States v. Litos, 847 F.3d 906, 910–11 (7th Cir. 2017). We therefore must
enforce the waiver. See United States v. Nulf, 978 F.3d 504, 506 (7th Cir. 2020).

       Watt argues that his appeal is not covered by the waiver because the plea
agreement “specifically reserve[d] the right to dispute” the application of
§ 2K2.1(b)(6)(B). We interpret an appellate waiver using the general principles of
contract law. Haslam, 833 F.3d at 845. Here, the plea agreement’s unambiguous terms
No. 19-3416                                                                        Page 4

foreclose Watt’s argument. See United States v. Malone, 815 F.3d 367, 370 (7th Cir. 2016).
Although the agreement permitted the parties “to present evidence and arguments”
about § 2K2.1(b)(6)(B) to the district court, it did not exclude the ruling on this issue
from Watt’s broad waiver of his right to appeal the “sentence imposed.” Rather, the
waiver expressly extends to Watt’s right to challenge his sentence “on any ground”
regardless of “how the sentence is calculated by the court.” (Emphasis added.) And
Watt affirmed that he understood this during the hearing. We will therefore enforce the
waiver by dismissing the appeal. See United States v. Johnson, 934 F.3d 716, 720 (7th Cir.
2019).

                                                                              DISMISSED